Citation Nr: 1202730	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  10-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased initial rating for the service-connected disability manifested by a restrictive ventilatory defect due to pulmonary blast trauma and shell fragment wounds to the chest, currently rated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than November 10, 2009 for the award of service connection for coronary artery disease and the assignment of a 100 percent rating.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1969.  He was awarded a Vietnam Service Medal and a Purple Heart.  

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO that granted service connection for restrictive ventilatory defect and assigned a 30 percent rating under Diagnostic Code 6602, effective on April 14, 2008.    

The Board notes that a separate 30 percent rating is assigned under Diagnostic Code 5321 for the service-connected residuals of muscle damage due to a shell fragment wound of the left chest as well as another 10 percent rating under Diagnostic Code 7804 for the service-connected scar as a residual of a shrapnel wound to the chest.  The Veteran is not pursuing increased ratings for these service-connected disabilities.   

In a September 2010 rating decision, the RO granted service connection for coronary artery disease and assigned a 100 percent rating, effective on November 10, 2009.  In November 2010, the Veteran filed a timely Notice of Disagreement as to the effective date of this award.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

At a videoconference hearing with the Board in July 2011, the Veteran testified that he sometimes experienced difficulty breathing when he was lying down at night, had pain in his chest, and experienced shortness of breath when walking up a slight incline or when it was hot outside.  

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Because of the evidence of possible worsening since the last examination, a new examination with pulmonary function testing is needed to determine the severity of the restrictive ventilatory defect.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The RO should contact the Veteran by letter and ask the Veteran to provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the restrictive ventilatory defect.   

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

In a September 2010 rating decision, service connection was granted for coronary artery disease and a 100 percent rating was assigned from November 10, 2009.  In November 2010, the Veteran filed a timely Notice of Disagreement as to the effective date of this award.  

Under these circumstances, a Statement of the Case should be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, these matters are REMANDED to the RO for the following action:

1.   The RO should take appropriate steps to contact the Veteran and ask him to identify any VA and non-VA sources of medical treatment for the service-connected pulmonary disability manifested by a restrictive ventilatory defect.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records from the identified health care providers and incorporate them into the claims file. 

2.  The RO then schedule the Veteran for a VA respiratory examination to determine the current severity of the service-connected pulmonary disability.  

The Veteran's claims folder should be made available to the examiner for review in connection with the examination.

All necessary tests and studies should be performed, including pulmonary function tests sufficient to evaluate the lung pathology in terms of the applicable rating criteria.  The pulmonary function study should contain the full range of results necessary to rate the disability under the diagnostic criteria (FEV-1, FVC, FEV- 1/FVC, DLCO (SB), maximum exercise capacity, and maximum oxygen consumption with cardio- respiratory limitation).  

The examiner should specifically indicate if the respiratory disorder requires the use of intermittent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication; causes the Veteran to have at least monthly visits to a physician for required care of exacerbations; requires intermittent (at least three times a year) courses of systemic (oral or parenteral) corticosteroids or daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications; and/or causes more than one attack per week with episodes of respiratory failure.  
      
The examiner should indicate whether there is evidence of cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, requires outpatient oxygen therapy, and the maximum exercise capacity as measured by oxygen consumption with cardiac or respiratory limitation.  

In the event that examiner is of the opinion that DLCO and/or oxygen testing is either "not needed" or "not useful" he or she should clearly so state, and, provide a statement as to why (e.g., there are decreased lung volumes that would not yield valid test results).

The examiner should provide a complete rationale for any opinion provided.

3.  The RO also should furnish a Statement of the Case as to the issue of entitlement to an effective date earlier than November 10, 2009 for the award of service connection for coronary artery disease and the assignment of a 100 percent rating.  Only if the Veteran perfects an appeal as to this matter should it be certified and returned to the Board for the purpose of appellate review.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record, including any previously unaddressed medical records.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative who should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


